Case 1:19-mc-00191-CFC Document 21 Filed 09/29/20 Page 1 of 15 PageID #: 2452




                IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF DELA WARE

ROME ENTERPRISES, INC., et al.,


                        Plaintiffs,

                 V.                      Civil Action No. 19-MC-00191-CFC

REBATH, LLC,


                        Defendant.




Richard L. Renck, DUANE MORRIS LLP, Wilmington, Delaware; Wayne A.
Mack, J. Manly Parks, William Shotzbarger, Raymond A. Vanderhyden, DUANE
MORRIS LLP, Philadelphia, Pennsylvania

           Counsel for Plaintiffs

Jason C. Jowers, Stephen B. Brauerman, Elizabeth A. Powers, BAYARD, P.A.,
Wilmington, Delaware; Jeffrey H. Wolf, Lauren Elliott Stine, Kristen M.
Arredondo, QUARLES & BRADY LLP, Phoenix, Arizona

           Counsel for Defendant



                        MEMORANDUM OPINION




September 29, 2020
Wilmington, Delaware
Case 1:19-mc-00191-CFC Document 21 Filed 09/29/20 Page 2 of 15 PageID #: 2453




                                        UNITED STATES DISTRICT JUDGE

      Petitioners Rome Enterprises, Inc.; Koehler Family Enterprises, Inc.;

Koehler Partners, Inc.; Port City Baths, Inc.; and HD Solutions, LLC have filed

pursuant to§ 9 of the Federal Arbitration Act, 9 U.S.C. § 1 et seq., a petition to

confirm an arbitration award issued in their favor and against Respondent ReBath,

LLC. D.I. 1. The arbitration award granted Petitioners injunctive and declaratory

relief, damages for ReBath's breaches of certain franchise agreements, attorneys'

fees, and costs. Pending before me are Petitioners' motion to confirm the award,

D.I. 2, and ReBath's motion to vacate certain portions of the award, D.I. 9.

ReBath challenges the award only insofar as it affords certain injunctive and

declaratory relief to HD Solutions. 1 ReBath argues that the Arbitrator exceeded

the scope of his authority when he awarded that relief.

I.   BACKGROUND

      ReBath is the largest provider of residential bath remodeling services in the

United States. Petitioners are former ReBath franchisees. D.I. 1 ~ 10.


1
 ReBath noted in its brief filed in support of its motion to vacate that it "does not
challenge any portion of the [arbitrator's award] with respect to [Koehler Family
Enterprises, Inc.; Koehler Partners, Inc.; and Port City Baths, Inc.]." D.I. 10 at 3
n.4. Although ReBath originally challenged a portion of the arbitrator's award that
concerned Rome Enterprises, ReBath and Rome have since "agreed to fully settle
and resolve all claims of any kind against each other." D.I. 20 at 1.
Case 1:19-mc-00191-CFC Document 21 Filed 09/29/20 Page 3 of 15 PageID #: 2454




      HD Solutions and ReBath entered into a franchise agreement in 2016. The

franchise agreement gave HD Solutions a license to use ReBath' s business system

and marks, including ReBath's trademarks and logo. The agreement contained

certain post-termination obligations. Section 25(A) of the agreement, for example,

provided that upon "any termination" of the agreement HD Solutions "shall

immediately discontinue the use of any ... Marks" and "tum over" to ReBath any

"confidential and proprietary materials or information" belonging to ReBath. D.I.

4-1 at 59.

      The agreement included in Section 32(D) a mandatory arbitration clause that

reads in relevant part:

             Except as provided in Section 32.E. and 32.F., all
             claims, controversies, and disputes arising out of or
             related to this Agreement must be submitted to
             arbitration administered by the American Arbitration
             Association ("AAA") in accordance with the
             provisions of its Commercial Arbitration Rules (the
             "Rules") . . . . The arbitrator may make any award or
             awards or enter such order or orders, including an
             injunction or specific performance, as may be deemed
             appropriate by the arbitrator, but shall have no authority
             to award punitive or exemplary damages or to declare
             any Mark generic or otherwise.

D.I. 4-1 at 66 (emphasis in original). Section 32(E) of the agreement, titled

"Excepted Disputes," provided that "[t]he following disputes will not be

resolved through arbitration" without ReBath's consent:



                                         2
Case 1:19-mc-00191-CFC Document 21 Filed 09/29/20 Page 4 of 15 PageID #: 2455




             (i) disputes that arise under or are related to the Lanham
             Act, as now or later amended;

             (ii) disputes that otherwise relate to the ownership or
             validity of any of the Marks or any other elements of
             the System;

             (iii) disputes that involve enforcement of [ReBath' s]
             intellectual property rights or protection of the
             Confidential Information; or

            (iv) disputes related to the payment of sums Franchisee
            owes [ReBath] or its Affiliates. Any litigation under
            this subsection will be filed exclusively in the United
            States District Court for the district in which [ReBath]
            has its principal place of business at the time of filing,
            and Franchisee irrevocably consent to this court's
            jurisdiction over Franchisee.

D.I. 4-1 at 66-67.

      In March 2018 Petitioners filed a Statement of Claim with the AAA to

initiate arbitration proceedings. See D.I. 4-2. Petitioners requested among

other things in the Statement of Claim "injunctive and declaratory relief, an

award of damages[,] and an order permitting [Petitioners] to terminate their

Franchise Agreements due to ReBath's material breach of [multiple provisions

of] those agreements." D.I. 4-2 ,-i 6.

      After a year of arbitration-which included a three-day hearing and

hundreds of pages of pre- and post-hearing submissions-the Arbitrator found

in favor of Petitioners in a 29-page Interim Decision dated April 25, 2019. D.I.

1 ,-i,-i 15-19. Relevant to the pending motions, the Arbitrator ruled in the

                                         3
Case 1:19-mc-00191-CFC Document 21 Filed 09/29/20 Page 5 of 15 PageID #: 2456




Interim Decision that "based on" ReBath's breaches of certain provisions in

the franchise agreement,

            HD Solutions would be permitted to terminate its
            franchise agreements. In the event HD Solutions elects
            to exercise this right, the [franchise agreement] shall be
            deemed null and void and the post-termination
            obligations, including the non-compete covenant in
            Section 26(C) of the [franchise agreement] shall not
            bind, or be enforceable against, HD Solutions . . . .
            ReBath must completely divest to Claimants: (1) all
            ownership rights to HD Solutions' Face book, Google
            Places, Google Rankings, Angie's List, Houzz, and
            Yelp pages; and, (2) HD Solutions' customer lists.

D .I. 4-4 at 3 5. The Arbitrator also ruled that ReBath had breached the

franchise agreements by requiring Petitioners to purchase certain bath products

and that his final award would prohibit Petitioners from designating bath

products that Petitioners must offer to their customers.

      Within two weeks of the Interim Decision, in a detailed, ten-page, single-

spaced letter, ReBath requested that the Arbitrator clarify and reconsider his

ruling. D.I. 12-16. ReBath argued among other things in its letter that "[i]t

[was] contrary to Arizona law for the Arbitrator to award compensatory

damages, 'grant termination' and nullify post-termination obligations under

these circumstances." D.I. 12-16 at 9. ReBath also argued that the Arbitrator's

rulings that ReBath had breached the franchise agreements by requiring

Petitioners to purchase certain bath products and that the final award would


                                        4
 Case 1:19-mc-00191-CFC Document 21 Filed 09/29/20 Page 6 of 15 PageID #: 2457




prohibit ReBath from continuing to insist that Petitioners offer those products

to customers "exceed[ed] the Arbitrator's authority." D.I. 12-16 at 3. ReBath

did not, however, argue or suggest that the Arbitrator had exceeded his

authority when he granted HD Solutions the right to terminate the agreement;

_nor did ReBath argue that the Arbitrator had exceed his authority when he

declared that if HD Solutions exercised that right the franchise agreement

would be rendered null and void and HD Solutions would be relieved of its

post-termination obligations. On the contrary, ReBath asked in its letter that

the Arbitrator provide "clarification regarding the scope of HD Solutions' right

to terminate" in the event "the Arbitrator declines to modify its Interim

Decision on HD Solutions' [breach of contract] claim and the appropriate

remedy." D.I. 4-3 at 5. ReBath explained the clarification it sought as follows:

                   First, the Interim Decision states, without any
            limitation, that the [franchise agreement] terminates "[i]n
            the event that HD Solutions elects to exercise this right
            .... " (Interim Decision at 28.) Does this "right" have
            an expiration date? Or is HD Solutions permitted to
            continue operating as a franchisee and profiting from
            the ReBath marks, name, and goodwill for as long as it
            wants before exercising this "right"? What if HD
            Solutions chooses to continue operating as a franchisee
            for several months and then commits an Event of
            Default that entitles ReBath to terminate-do the post-
            termination obligations apply in that event? ReBath
            seeks clarification on each of these issues.




                                        5
Case 1:19-mc-00191-CFC Document 21 Filed 09/29/20 Page 7 of 15 PageID #: 2458




                    Second, the Interim Decision broadly states that,
            if HD Solutions elects to terminate the [franchise
            agreement], "the post-termination obligations ... shall
            not bind, or be enforceable against, HD Solutions."
            (Interim Decision at 28.) ReBath requests that the
            Arbitrator clarify this ruling to reflect that HD Solutions
            remains bound by the post-termination obligations set
            forth in Section 25(A) to "immediately discontinue the
            use of any of the Marks or the System, turn over to the
            Company the Manual on loan to Franchisee and any
            other confidential and proprietary materials or
            information of the Company, and discontinue operating
            in any manner that might tend to give the public the
            impression that Franchisee is still a Franchisee of, or
            affiliated in any way with, the Company." In a similar
            vein, ReBath seeks clarification regarding the ruling that
            ReBath must turn over ownership rights to HD
            Solutions' Facebook, Google Places, Google Rankings,
            Angie's List, Houzz, and Yelp pages, because each of
            those pages bears ReBath's name and Marks. And, in
            any event, the [franchise agreement] does not convey to
            HD Solutions 100% ownership rights in customer
            accounts or these advertising materials, upon
            termination.

D.I. 12-16 at 10 (emphasis in original).

      In an order issued on May 30, 2019, the Arbitrator directed HD Solutions

to make its election to terminate the franchise agreement by no later than June

30, 2019 and granted ReBath's request to "affirm[] the validity" of HD

Solutions's post-termination obligations under Section 25(A). D.I. 4-3 at 5;

D .I. 10 at 7. The Arbitrator denied ReBath' s remaining requests for

clarification and reconsideration. D.I. 4-3 at 2, 6.


                                           6
Case 1:19-mc-00191-CFC Document 21 Filed 09/29/20 Page 8 of 15 PageID #: 2459




      The Arbitrator issued his Final A ward on July 25, 2019. The Arbitrator

expressly incorporated his Interim Decision in the Final Award. D.I. 4-4 at 2.

He also reiterated that "in accordance with the May 30, 2019 Order on

ReBath' s Request for Reconsideration, HD Solutions must make its election on

its right to terminate" the franchise agreement no later than June 30, 2019. D.I.

4-4 at 3. The Arbitrator then ruled as follows:

                   Accordingly, if HD Solutions elects to terminate,
            the [franchise agreement] will therefore be ordered null
            and void, and the post-termination obligations,
            including the post-termination noncompete covenant in
            Section 26(C) of the [franchise agreement] shall not
            bind, or be enforceable against, HD Solutions. HD
            Solutions will immediately discontinue the use of the
            Marks or System, will tum over to ReBath the System
            Manual and any other confidential and proprietary
            materials of ReBath, and will no longer operate under
            the name "Re-Bath" or "Re-Bath of San Antonio." HD
            Solutions will remove the Marks from all signage,
            vehicles, online listings, and all other sources within 30
            days after receiving ownership rights to its customer
            database/list from ReBath.

                                     ****
                    ReBath must immediately and completely divest
            to HD Solutions: (1) all ownership rights to HD
            Solutions' Facebook, Google My Business and Google
            Places, Angie's List, and Houzz pages, and YouTube
            channel         (and       its       content)      at
            https ://www .youtube.com/user/rebathsanantonio; (2)
            all ownership rights to phone numbers associated with
            the HD Solutions business ... [and] (3) HD Solutions'
            customer lists/database and any and all customer
            reviews.


                                        7
Case 1:19-mc-00191-CFC Document 21 Filed 09/29/20 Page 9 of 15 PageID #: 2460




D.I. 4-4 at 3-4. HD Solutions terminated the franchise agreement on June 19,

2019.

II. LEGAL STANDARDS

        The court's "function in confirming or vacating a commercial [arbitration]

award is severely limited." Mut. Fire, Marine & Inland Ins. Co. v. Norad

Reinsurance Co., 868 F .2d 52, 56 (3d Cir. 1989) (alteration in original) ( quoting

Swift Indus., Inc. v. Botany Indus., Inc., 466 F.2d 1125, 1130 (3d Cir. 1972)).

"[T]o disturb an arbitrator's award a court must overcome a strong presumption in

favor of the award." Newark Morning Ledger Co. v. Newark Typographical Union

Local 103, 797 F.2d 162, 165 (3d Cir. 1986). "This strict standard means that a

reviewing court will decline to sustain an award 'only in the rarest case."' Id.

        A district court may vacate an arbitration award under§ 10(a)(4) of the

Federal Arbitration Act "where the arbitrators exceeded their powers, or so

imperfectly executed them that a mutual, final, and definite award upon the subject

matter submitted was not made." 9 U.S.C. § 10(a)(4). A party seeking relief under

this provision "bears a heavy burden." Oxford Health Plans LLC v. Sutter, 569

U.S. 564, 569 (2013). As the Court held in Sutter:

              "It is not enough . . . to show that the [arbitrator]
              committed an e1Tor-or even a serious error." Because the
              parties "bargained for the arbitrator's construction of their
              agreement," an arbitral decision "even arguably
              construing or applying the contract" must stand, regardless
              of a court's view of its (de )merits. Only if "the arbitrator

                                           8
Case 1:19-mc-00191-CFC Document 21 Filed 09/29/20 Page 10 of 15 PageID #: 2461




              act[ s] outside the scope of his contractually delegated
              authority"-issuing an award that "simply reflect[ s] [his]
              own notions of [economic] justice" rather than "draw[ing]
              its essence from the contract"-may a court overturn his
              determination. So the sole question for us is whether the
              arbitrator (even arguably) interpreted the parties' contract,
              not whether he got its meaning right or wrong.

Id. (citations omitted) (alterations in original).

III. DISCUSSION

      ReBath argues that the Arbitrator lacked the authority to "invent[ ] and

award[]" to HD Solutions three "post-termination rights" and also to declare the

franchise agreement null and void and "erase" HD Solutions's post-termination

obligations under the agreement. D.I. 15 at 2.

     A.   HD Solutions's Post-Termination Rights

      ReBath identifies the three post-termination rights "invent[ ed] and

award[ ed]" by the Arbitrator as follows:

             (i) the right to use and infringe on the RE-BATH® trade
             name and trademarks (the "RE-BATH Marks") for an
             extra 30 days following termination; (ii) "ownership"
             rights to various websites, phone numbers, customer
             reviews, and other materials that are affiliated with the
             RE-BATH Marks; and (iii) exclusive rights to the
             confidential, proprietary and trade secret customer
             list/database, which is expressly defined in the franchise
             agreement as the shared property of the parties.

D.I. 15 at 2. ReBath argues that the "Excepted Disputes" provision in Section

32(E) of the franchise agreement "expressly excludes from arbitration all disputes


                                            9
Case 1:19-mc-00191-CFC Document 21 Filed 09/29/20 Page 11 of 15 PageID #: 2462




relating to" these rights absent ReBath's consent and that "ReBath never consented

to arbitrate any issues associated with its confidential information, Marks[,] or

intellectual property." D.I. 10 at 10.

      As an initial matter, the Arbitrator did not award HD Solutions "the right to

use and infringe on the RE-BATH® trade name and trademarks (the "RE-BATH

Marks") for an extra 30 days following termination." On the contrary, the

Arbitrator expressly ruled that "HD Solutions will immediately discontinue the

use of the Marks or the System, will tum over to ReBath the System Manual and

any other confidential and proprietary materials or information of ReBath, and

will no longer operate under the name 'Re-Bath' or 'Re-Bath of San Antonio."'

D.I. 4-4 at 4. ReBath seizes on the sentence that immediately follows this express

ruling in the Arbitrator's Final Award. That sentence reads: "HD Solutions will

remove the Marks from all signage, vehicles, online listings, and all other sources

within 30 days after receiving ownership rights to its customer database/list from

ReBath." D.I. 4-4 at 4. But this sentence must be read in context, and specifically

in light of the sentence that immediately precedes it. Read in that context, the

challenged sentence did not give HD Solutions "the right to use and infringe"

ReBath's marks for 30 days. Rather, the Arbitrator was recognizing in this

sentence the practical reality that the removal of marks from signage, vehicles,

and online listings is not something that occurs instantaneously; and thus to give


                                         10
Case 1:19-mc-00191-CFC Document 21 Filed 09/29/20 Page 12 of 15 PageID #: 2463




full effect to the Arbitrator's express ruling that HD Solutions "immediately

discontinue" the use of ReBath' s marks, the Arbitrator reasonably set a deadline

by which HD Solutions would have to complete the removal of marks from its

marketing materials.

      It is also not clear from the record that the websites, telephone numbers,

customer lists and databases in question constitute ReBath's intellectual property

and confidential information, let alone whether disputes about those materials

would fall under the franchise agreement's excepted disputes clause in Section

32(E) as opposed to the mandatory arbitration clause in Section 32(D). But in any

event, I need not resolve whether the Arbitrator's rulings on these matters fell

under Section 32(D) or Section 32(E). Assuming for the sake of argument that the

rulings were issued pursuant to Section 32(E), the Arbitrator had authority to issue

them because ReBath gave its consent for the Arbitrator to do so.

      ReBath consented in the first instance by participating in the Arbitration and

not objecting to the Arbitrator's authority to terminate the franchise agreement.

Petitioners expressly requested in their Statement of Claim an order permitting

them to terminate their respective franchise agreements. ReBath never challenged

(and still does not challenge) the Arbitrator's authority to issue such an order. The

dispute, as the Arbitrator saw it, was not about ReBath's intellectual property; it

was about whether the franchise agreement should be terminated and, if so, how to


                                          11
Case 1:19-mc-00191-CFC Document 21 Filed 09/29/20 Page 13 of 15 PageID #: 2464




effectuate that termination. The Arbitrator's rulings regarding the removal of

marks from HD Solutions' s marketing materials and the post-termination

ownership of websites, phone numbers, customer reviews, and customer lists and

databases were ancillary rulings necessary to give effect to the Arbitrator's

termination ruling. It is at the very least arguable that these ancillary rulings were

about terminating the franchise agreement and not about ownership of ReBath' s

intellectual property. Accordingly, I cannot say that the Arbitrator exceeded the

bounds of his contractual authority when he issued these rulings. See Sutter, 569

U.S. at 569 (noting that the "sole question" in determining whether "the arbitrator

act[ s] outside the scope of his contractually delegated authority" is "whether the

arbitrator (even arguably) interpreted the parties' contract, not whether he got its

meaning right or wrong").

      ReBath' s request that the Arbitrator reconsider his Interim Decision

confirms that ReBath consented to the Arbitrator's authority to issue the

challenged rulings regarding HD Solutions's post-termination rights. The

Arbitrator ruled in the Interim Decision that HD Solutions had the right to

terminate the franchise agreement and that if it chose to exercise that right the

agreement would become null and void and HD Solutions would be relieved of its

post-termination obligations. The Arbitrator also ruled that ReBath must

"completely divest" to HD Solutions any ownership rights in the disputed websites


                                          12
Case 1:19-mc-00191-CFC Document 21 Filed 09/29/20 Page 14 of 15 PageID #: 2465




and customer lists. Not only did ReBath not argue or suggest in its reconsideration

request that the Arbitrator had exceeded his authority in making these rulings;

ReBath asked the Arbitrator to clarify the rulings, thus implicitly acknowledging

that the Arbitrator had the authority to make them. The fact that ReBath argued in

its reconsideration request that the Arbitrator's issuance of two other rulings

"exceed[ed] the Arbitrator's authority," D.I. 12-16 at 3, further confirms that

ReBath consented to the Arbitrator's issuance of the post-termination rights rulings

ReBath challenges in this court.

     B.   HD Solutions's Post-Termination Obligations

      ReBath argues that though "the parties submitted to arbitration the question

whether HD Solutions would have the option to terminate, they did not arbitrate

the validity of the parties' post-termination obligations." D .I. 15 at 2 ( emphasis

omitted). But here again, to the extent the Arbitrator made rulings about HD

Solutions's post-termination obligations, those rulings were at least arguably

ancillary to and necessary to effectuate the Arbitrator's ruling that HD Solutions

could terminate the franchise agreement. For that reason, I cannot say that the

Arbitrator acted outside his contractually delegated authority. See Sutter, 569 U.S.

at 569.

      Here, too, ReBath's argument that the Arbitrator lacked the requisite

authority to rule on HD Solutions's post-termination obligations is directly


                                          13
Case 1:19-mc-00191-CFC Document 21 Filed 09/29/20 Page 15 of 15 PageID #: 2466




contradicted by ReBath's request for reconsideration of the Interim Decision.

ReBath expressly asked the Arbitrator in that request to "clarify [ ]his ruling to

[make it] reflect that HD Solutions remains bound by the post-termination

obligations set forth in Section 25(A)" of the franchise agreement. D.I. 12-16 at

10. The Arbitrator made this clarification and ReBath understandably has not

challenged the clarification or the Arbitrator's authority to make it.

IV. CONCLUSION

      For the foregoing reasons I will deny ReBath's motion to vacate.

      The Court will issue an order consistent with this Memorandum Opinion.




                                          14
